Citation Nr: 1224145	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) prior to April 20, 2010.

3.  Entitlement to a rating higher than 50 percent for PTSD from April 20, 2010.

4.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that granted service connection for PTSD with an initial 10 percent rating and bilateral hearing loss with an initial noncompensable rating.  The Veteran perfected an appeal of these initial ratings.

The Veteran requested a local hearing to be held before a Decision Review Officer.  A January 2009 letter issued by the RO in San Juan, Puerto Rico, informed the Veteran that the local hearing he requested was scheduled for March 24, 2009, which the Veteran twice requested to be rescheduled.  The hearing was subsequently scheduled for June 2, 2009.  The day of the hearing, the Veteran's representative, via a letter, informed the RO the Veteran had moved back to Florida and cancelled the hearing.  Thus, the Veteran's request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. §§ 20.702(c)(2) and (d) (2011).

In a May 2010 rating decision, the RO increased the rating for PTSD from 10 to 50 percent, effective April 20, 2010.  As that evaluation did not represent the maximum rating available for the condition, the claim for increase remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In a July 2010 statement (VA Form 21-4138), the Veteran informed the RO that he had decided to withdraw his appeal of the PTSD and hearing loss initial ratings assigned by the December 2007 rating decision and accept those ratings.  A March 2011 Report of General Information (VA Form 21-0820) reflects that upon receipt of the February 2011 RO letter that acknowledged the withdrawal, the Veteran called the RO and advised he did not want his appeal withdrawn and asked it to be reinstated.  The RO reinstated the appeal, the provisions of 38 C.F.R. § 20.204(c) notwithstanding.  The Board notes the provisions of the February 2011 RO letter appear contrary to the provisions of 38 C.F.R. §§ 20.204(c) and 3.400(b)(2), in that it advised the Veteran if he filed the same claim within one year from the date of that letter, the effective date of any allowance would be assigned as if the claim was not withdrawn.  In any event, since the RO reinstated the appeal, and the March 2011 request to reinstate the appeal was received less than one year after the May 2010 rating decision that granted an increased rating for the PTSD, the Board accepts jurisdiction of the appeal.

A December 2011 rating decision, in pertinent part, denied a TDIU.  The Board notes there is no notice of disagreement or statement of the case (SOC) in the claims file related to the December 2011 rating decision, and the issue of a TDIU was included in the January 2012 supplemental statement of the case (SSOC) rather than a separate SOC.  Notwithstanding the provisions of 38 C.F.R. §§ 19.31(a) and 20.200 (2011), the Board addresses the issue in the decision below, in as much as a claim of entitlement to a TDIU is in essence a type of increased rating claim and may be part of determining an appropriate rating for the disabilities in issue.  See generally Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v, Shinseki, 22 Vet. App. 447 (2009) (per curiam).

The issues of entitlement to a rating higher than 50 percent for PTSD from April 20, 2010, and entitlement to TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record shows the Veteran's bilateral hearing loss has manifested at Roman Numeral Level I in each ear and without an exceptional pattern of hearing loss throughout the initial rating period.

2.  Prior to April 20, 2010, the Veteran's PTSD manifested with no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.31, 4.85 Diagnostic Code (DC) 6100 (2011).

2.  From April 20, 2010, the criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The claims for higher ratings for bilateral hearing loss and PTSD arise from disagreement with the initial disability ratings assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, no further discussion of VA's duty to notify or assist is necessary as it pertains to these issues. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service and VA treatment records have been obtained.  The Social Security Administration informed VA in August 2011 that the records related to that Agency's award of disability benefits to the Veteran have been destroyed.  There is no evidence or assertion that there is additional evidence that requires development to assist the Veteran.  He was provided the opportunity to present pertinent evidence and testimony at all stages of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD and hearing loss.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hearing loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran underwent a VA audiology examination in November 2007.  The examination report reflects the examiner reviewed the claims file as part of the examination.  The examiner noted the Veteran wore VA-issued hearing aids when in background noise.

The Veteran's puretone hearing threshold levels were as follows in the right ear: 500 Hertz (Hz), 15 decibels (db); 1000 Hz, 20 db; 2000 Hz, 35 db; 3000 Hz, 45 db; 4000 Hz, 50 db; for an average of 37.5 db.  In the left ear puretone hearing threshold levels were: 500 Hz, 15 db; 1000 Hz, 25 db; 2000 Hz, 35 db; 3000 Hz, 45 db; 4000 Hz, 45 db; for an average of 37.5 db.  The examiner noted the Veteran's speech recognition was too unreliable to score because the Veteran was unreliable in his speech responses in that he made no attempt to repeat a word or rhyming errors.  As a result, the examiner indicated that the speech scores invalid and unreliable and noted the severity of the Veteran's hearing loss should be assessed by using only puretones.  Immitance testing revealed normal middle ear function; the examiner noted the testing was deemed consistent and reliable.  Stenger test could not be conducted, but no significant hearing loss asymmetry was noted.  Middle ear testing could not be conducted on the left ear, as a hermetic seal could not be obtained.  The tympanic membranes were normal bilaterally.  The examiner diagnosed a normal to moderate sensorineural and a high frequency hearing loss in the right ear and a normal to moderately severe sensorineural and a high frequency hearing loss in the left ear.  These results show that the Veteran's bilateral hearing loss did not manifest with an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.85.  Table VIA shows the Veteran's hearing loss to have manifested at Roman Numeral Level I bilaterally.  Thus, his hearing loss manifested at a noncompensable rate based on the November 2007 examination.  38 C.F.R. § 4.7, 4.86, DC 6100.

The DRO arranged another examination as part of the Veteran's appeal.  The April 2010 examination report reflects the examiner reviewed the claims file as part of the examination.  The Veteran's pure tone hearing threshold levels were as follows in the right ear: 500 Hertz (Hz), 20 decibels (db); 1000 Hz, 30 db; 2000 Hz, 40 db; 3000 Hz, 40 db; 4000 Hz, 45 db; for an average of 38.75 db.  Speech recognition was 96 percent.  In the left ear pure tone hearing threshold levels were as follows: 500 Hz, 25 db; 1000 Hz, 40 db; 2000 Hz, 45 db; 3000 Hz, 50 db; 4000 Hz, 55 db; for an average of 47.5 db.  Speech recognition was 88 percent.  The examiner noted middle ear pressure was normal.  The examiner noted the Veteran's hearing loss would result in hearing difficulty in an occupational setting.  The test results again show the Veteran's hearing loss did not manifest with an exceptional pattern of hearing impairment.  These results correspond to Level I hearing on the right and Level II hearing on the left pursuant to Table VI.  These results further correspond to a noncompensable evaluation pursuant to Table VII.  38 C.F.R. §§4.7, 4.86, DC 6100.

At an October 2010 audio examination, the Veteran's pure tone hearing threshold levels were as follows in the right ear: 500 Hertz (Hz), 25 decibels (db); 1000 Hz, 25 db; 2000 Hz, 40 db; 3000 Hz, 40 db; 4000 Hz, 60 db; for an average of 41.25 db.  Speech recognition was 98 percent.  In the left ear pure tone hearing threshold levels were as follows: 500 Hz, 25 db; 1000 Hz, 35 db; 2000 Hz, 40 db; 3000 Hz, 50 db; 4000 Hz, 55 db; for an average of 45 db.  Speech recognition was 98 percent.  The examiner noted middle ear pressure was normal.  The examiner opined the Veteran's hearing loss would result in some hearing in noisy environments and in group conversations, but hearing aids would improve his hearing to where he would not be excluded.  The examiner opined further that, with the use of hearing aids, the Veteran should have little or no difficulty in obtaining and maintaining employment.  These results correspond to Level I hearing in both ears pursuant to Table VI.  These results further correspond to a noncompensable evaluation pursuant to Table VII.  38 C.F.R. § 4.7, 4.85, DC 6100.  

The Veteran's representative asserts in the Appellate Brief that the Veteran's hearing loss is debilitating, and that the sterile testing environment does not accurately measure the real extent of the Veteran's disability.  The Board acknowledges the representative's argument but is constrained to reject it.  First, the Veteran's disability must be assessed under the rating criteria, and that is the standard by which the examiner assessed the Veteran's hearing loss.  See 38 C.F.R. § 4.85.  Further, the Veteran's VA outpatient records of November 2007 note the Veteran reported his hearing aids were beneficial.

In light of the above, the Board is constrained to find the preponderance of the evidence is against a compensable rating for any part of the rating period.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 4.85, DC 6100.

B.  PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

According to the applicable rating criteria, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, the symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  

A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

A score of 51-60 is assigned where there are "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." Id. 

The evidence related to the appeals period prior to April 20, 2010 includes records from a June 2006 VA psychiatry consultation conducted by a nurse practitioner.  The Veteran reported recurrent dreams of his Vietnam experiences, intrusive thoughts, hypervigilance, exaggerated startle response.  He also stated that his wife told him he screamed in his sleep.  He further reported that he avoided crowds, war movies, experienced survivor's guilt, and did not look forward to July 4th fireworks.  He denied any prior history of suicide attempts and prior psychiatric treatment.  In addition to his Vietnam-related symptoms, the Veteran reported he was having increasingly depressed moods and crying spells.  The precipitating event was a motor vehicle accident that resulted in the loss of his job and his health and life insurance.  Mental status examination revealed the Veteran was casually dressed, pleasant and cooperative.  He maintained good eye contact and there was no psychomotor agitation or restlessness.  Speech was fluent, coherent, and linear.  His mood appeared dysphoric and his affect was congruent.  Thought process was logical and sequential and thought content was relevant.  There was no evidence of delusions, hallucinations, or suicidal or homicidal preoccupations.  There were no loose associations or flight of ideas, and the Veteran was alert and oriented in all spheres.  Insight was fair.  Judgment was intact.  The diagnosis was PTSD, severe chronic.

An October 2006 VA consultation and screening with the same nurse practitioner shows the Veteran reported night sweats and symptoms identical to those reported in June 2006.  He reported he was married and had two living adult children.  He also indicated that he had worked in the boat-building industry for 18 years, but underwent a partial craniotomy in 2005 after he started having seizures following a motor vehicle accident, and subsequently lost his job.  Mental status examination revealed the Veteran was oriented times four.  His mood was somewhat depressed.  He was tearful, especially while describing his circumstances, and was worried about his finances, his children, and his health.  His affect was anxious.  He reported difficulty with his memory and appeared to struggle with his responses.  He denied any psychotic features and his eye contact was good.  His speech was pressured and at times he was difficult to understand.  He denied any suicidal or homicidal ideation, but was overwhelmed by his circumstances.  The examiner diagnosed PTSD and assigned a GAF of 48.

The Veteran underwent a VA Compensation and Pension examination in November 2007.  The examiner conducted a review of the claims file.  The Veteran reported having nightmares and flashbacks approximately once or twice a week, as well as hypervigilance, exaggerated startle response, and survivor guilt.  He specified that these symptoms occurred daily or weekly and were of moderate severity.  He indicated that he quit working in 2004 due to his medical problems.  The examiner indicated that the Veteran also had post-service stressors such as marital discord with his wife, the death of a 22-year-old daughter, and having to take care of the surviving daughter and her three children due to relationship stressors in her marriage.  The examiner noted those stressors had caused an increase in the Veteran's PTSD symptoms and intermittent depressed mood.  The examiner noted there was no impairment in the Veteran's thought process or communication.  Mental status examination revealed the Veteran was alert and oriented in all spheres.  He was groomed appropriately and his eye contact was good.  There was no psychomotor retardation or agitation.  Speech was of a normal, rate, volume, and tone.  His mood was euthymic, with full and congruent effect.  Thinking was linear and goal-directed without flight of ideas or looseness of associations.  There was no suicide or homicide ideation, intent, or plan.  No auditory or visual hallucinations were reported and the Veteran did not appear to respond to internal stimuli.  Cognition appeared intact.  Insight and judgment were fair.  The examiner noted the Veteran was compliant with his prescribed medication.  The examiner further indicated that the Veteran's social impairment from his PTSD was mild, and there was no occupational impairment from a psychiatric standpoint.  A GAF of 60 was assigned.  

An October 2008 VA outpatient entry shows the Veteran's PTSD was stable.  His main stressor was relocating between Florida and Puerto Rico.  A GAF 65 was assigned.  A December 2008 entry noted the absence of suicide or homicide ideation or psychotic features, and a GAF 55 was assigned.  A March 2009 depression screen was positive, but in July 2009 the Veteran denied suicide or homicide ideation, and he was deemed a low suicide risk.

The Veteran was referred for a psychological evaluation in March 2009 for depressive symptoms and familial stress.  On evaluation, the Veteran reported that he was dealing with a lot of family stress.  He reported that he had been married for 37 years and the relationship with his wife was "ok."  He was reported that he was unemployed due to a 2005 car accident and was on disability because of his brain surgery.  On mental status examination, he was dressed neatly with normal grooming and hygiene.  He was oriented to person, place, and time.  Motor activity was relaxed and he was cooperative.  Speech was normal although his volume was somewhat pressured.  Affect was broad and his mood was depressed.  Attention, concentration, and memory were normal.  Thought process was normal, linear, and goal-oriented.  He denied hallucinations.  Judgment was good, but insight was limited.  Impulse control was fair.  The diagnoses were major depressive disorder, recurrent, moderate; anxiety disorder, not otherwise specified; and PTSD by history.  The GAF was 53.  It was also noted that as the Veteran presented with a lot of anxiety and sleeping difficulty, a rule out bipolar diagnosis was given, as his speech and reported symptoms appeared to have a manic-type quality.  The examining clinical also noted that the Veteran was dealing with active bereavement issues, such as the death of his parents in 2007 and 2008 respectively.  His brother also died of drug complications in 2007.  

Based on the evidence for the period prior to April 20, 2010, and resolving all doubt in favor of the Veteran, the Board finds the Veteran's PTSD more nearly approximated the criteria for an initial 50 percent rating.  38 C.F.R. § 4.7.  In reaching this decision, the Board notes that the evidence reflects the Veteran's PTSD manifested with some of the criteria necessary for both the 30 percent and 50 percent ratings.  See 38 C.F.R. § 4.130, DC 9411.  However, where there is a question as to which of two evaluations apply, the higher of the two evaluations is to be assigned when the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

The criteria for a 50 percent rating for PTSD include, in pertinent part, the presence of abnormal speech; impaired memory, abstract thinking and judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships.  In this case, the Veteran's speech was described as 'pressured' and 'difficult to understand' during the October 2006 psychiatry consultation and screening.  That consultation record also reflects the Veteran had impaired memory as he reported difficulty with his memory and appeared to struggle with his responses.  There is also evidence of impaired insight and judgment.  As noted, the treatment records and the November 2007 VA examination report show the Veteran had fair to limited insight.  Mood disturbances have also been shown by the evidence.  The Veteran's mood was dysphoric during his June 2006 psychiatry consultation.  He displayed a depressed mood when evaluated in October 2006 and in March 2009.  In addition, the evidence reflects that he had some difficulty in establishing and maintaining effective social relationships.  He reported marital discord with his wife during the November 2007 VA examination and stated that his marriage was only "ok" when evaluated in March 2009.  Finally, the Board notes that the Veteran's GAF scores were 48, 53, 55, 60 and 65 during this particular appeal period, which is indicative of anywhere from mild to severe symptoms or difficulty in social or occupational functioning.  However, the Board observes that with the exception of the score of 48, the other GAF scores reflect no more than mild to moderate symptoms- which is adequately reflected by the Board's assignment of an initial 50 percent disability rating.

The Board finds that the evidence does not support an even higher rating of 70 percent for the period prior to April 20, 2010, as the overall level of functioning due to PTSD is not considered to be more severe.  As indicated, all but one of the reported GAF scores for this period are indicative of mild to moderate difficulty with respect to social or occupational functioning.  Also, there is no evidence of suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation, or neglect of personal appearance and hygiene during the period piror to April 20, 2010.  The November 2007 VA examiner opined that the Veteran's PTSD symptoms were controlled by his medication- and his social impairment was no more than mild.  The Veteran has demonstrated an ability to maintain social relationships, as he has been married to his wife for 37 years; has allowed his struggling daughter to live in his home and assists in providing for her and his grandchildren.  Moreover, deficiencies in the area of work (or school) have not been demonstrated.  The examiner opined that the Veteran had no occupational impariement due to his PTSD.  In light of the evidence, the Board finds that an initial disability rating of 50 percent, and no higher, reasonably compensates the Veteran for the level of his functional impairment due to PTSD for the entire period that is prior to April 20, 2010.  38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds the manifestations and severity of the Veteran's PTSD (for the period prior to April 20, 2010) and bilateral hearing loss are fully contemplated by the respective rating criteria.  There is nothing exceptional about these disabilities.  The exhibited symptoms and degree of disability exhibited by each is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Prior to April 20, 2010, an initial rating of 50 percent, and no higher, is granted subject to to the law and regulations governing the actual payment of pension benefits.


REMAND

Although further delay is regrettable, further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's service-connected PTSD is currently rated at 50 percent disabling for the period beginning April 20, 2010.  He contends that it is more disabling than currently evaluated.  The last VA examination for PTSD was in December 2010.  A review of Virtual VA reveals that since the last VA examination, the Veteran was admitted for psychiatric treatment in February 2011 following reports of suicidal ideation (and a noted history of two prior suicide attempts).  Additional VA treatment records dated from December 2010 to October 2011, show continued treatment for psychiatric complaints including reports of worsening depressed mood, increased social isolation and increased conflict with his family.  These records show his clinical presentation has been variously diagnosed as MDD, dysthymic disorder, PTSD by history, and adjustment disorder with depressed features.  

As the more recent VA treatment records as reviewed on Virtual VA suggest that there may have been a worsening of the Veteran's PTSD since the last VA compensation examination, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD for the period from April 20, 2010.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old). 

Further, the Board notes that the use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation. 38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, on remand, the VA examiner should attempt to separate the effects of the service-connected PTSD from any non service-connected psychiatric disorder such as MDD, adjustment disorder, and dysthymic disorder.  The examiner should also opine as to whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his PTSD.  

The Veteran also seeks a TDIU, and alleges that he is unemployable due, in part, to his service-connected PTSD disability.  As noted in the introduction, the issue of entitlement to a TDIU is part of the Veteran's PTSD and hearing loss higher rating claims.  See Rice.  In a statement received in March 2012, the Veteran indicated that he seeks service connection for coronary artery disease, to include residuals of a transischemic attack (TIA), due to the result of exposure to herbicide agents.  Although the Board generally refers this raised claim to the RO for its initial adjudication, here the pending informal claim of service connection for CAD is inextricably intertwined with the claim for TDIU.  Since the Veteran's claim of entitlement to TDIU depends, in part, upon the outcome of his claims of entitlement to service connection for CAD, as well as the higher rating for service-connected PTSD, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  All development efforts must be in writing and associated with the claims file.

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his occupational and daily functional impairment caused by PTSD symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD.  All necessary tests and studies should be performed. The claims file must be provided to and reviewed by the examiner in connection with the examination. 

(a) The examiner is asked to comment on the level of occupational and social impairment resulting from the Veteran's service-connected PTSD, excluding the effects of any other psychiatric disorder.  The examiner should provide a GAF score. 

If the examiner cannot distinguish the effects of any current non service-connected psychiatric disorder from the symptoms due to service-connected PTSD, the examiner should report the symptomatology including the effects of the non service-connected disorder(s).  The examiner must reconcile any conflicting findings or diagnoses.  All findings must be supported by rationale.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected disabilities- individually and in the aggregate.  The examiner must opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should provide a rationale for any opinion provided. 

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on his claim for a higher rating. 38 C.F.R. § 3.655. 

4.  Then readjudicate the Veteran's claims.  If any benefit sought remains denied the Veteran should be issued a SSOC that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


